Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Letter Restarting Period for Response
This Letter Restarting Period for Response is being mailed to correct an error in the Non-Final Office Action mailed on 10 November 2021. In that action, citations to the Bardi reference were inadvertently omitted from the 35 U.S.C. 103 rejection for claim 1, necessary to fully disclose/teach the elements of the claim (see pages 11-12 of the 10 November 2021 Non-Final Office Action). Those citations have been added to this Action (see Pages 11-12 below). No other changes were made to the rejections presented in that previous Office Action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

Status of Claims
This action is in reply to the claims filed on 30 August 2021. Claims 1, 4, 8, 10-11, 15, and 21 were amended. Claims 1-12 and 15-22 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LePendu (U.S. 2017/0091391) in view of Settimi (U.S. 2007/0294112), and further in view of Bardi (U.S. 2016/0063210).
Regarding claim 1, LePendu discloses a method, comprising:
receiving, by a device and from a first system, first data related to a first individual (See LePendu [0033] the system can receive patient information from various data sources, including a first system.), 
wherein the first data includes first claim data related to a first claim for care provided to the first individual (See LePendu [0024] the data includes electronic , first demographic data related to demographics of the first individual (See LePendu [0025] the EMR non-clinical information includes demographic data.), and first provider data related to a provider associated with the first claim for care (See LePendu [0024] the data received includes physician’s notes, and examinations performed by physicians, nurses, or allied health professionals. The data can be received from hospitals, clinics, pharmacies, laboratories, health information exchanges. These are all examples of provider data.); 
detecting, by the device and based on receiving the first data, a first type of the first data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data.), 
wherein the first type of the first data includes at least one of an image type or a text type (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data.); 
processing, by the device, the first data based on the first type of the first data (See LePendu [0037] the system prepares unstructured text for natural language processing.) using at least one of: 
an image processing technique for the image type, or a text processing technique for the text type (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.);
applying, by the device and based on processing the first data, a formatting to the first data to create a modified first data (See LePendu [0037] the data cleansing process puts the structured data in a standardized format and prepares the unstructured text for natural language processing.); 
applying the formatting to the second data having a second type, different from the first type, to create modified second data that is a same format as the modified first data (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data. The data cleansing process puts the structured data in a standardized format and prepares the unstructured text for natural language processing.), and 
generating, by the device and based on detecting the match, a machine learning model to generate a prediction related to care for the first individual or to a value associated with the care for the first individual, based on the first anonymized signature and the second anonymized signature (See LePendu [0047] the system can periodically retrain a selected prediction model. “The capacity for self-reconfiguration enables the system and method 30 to be sufficiently flexible and adaptable to detect and incorporate trends or differences in the underlying patient data or population that may affect the predictive accuracy of a given algorithm.” The ,
wherein the machine learning model generates the prediction based on:
one or more of historical data, population data, or demographic data related to the first individual and the second individual (See LePendu [0047] The predictive models are based on populations (e.g. patients admitted with congestive heart failure) and can be trained with updated results based on the historical or population data.), 
the first claim data related to the first claim for care provided to the first individual (See LePendu [0024] The data received by the clinical predictive and monitoring system include electronic medical records (EMR) that include both clinical and non-clinical data. [0040] after the data is preprocessed (formatted) it is passed to the disease/risk module. [0044] The disease/risk logic module comprises a predictive model process that is adapted to predict the risk of particular diseases or condition of interest according to one or more predictive model. Therefore, the system collects the claim data of a patient through various EMRs, and uses that data as part of its prediction.), and 
the second claim data related to the second claim for care provided to the second individual (See LePendu [0047] the system can consider trends in population data. As will be discussed next with respect to the Settimi reference, this includes “claim data” from other patients.);
generating, by the device and using the machine learning model, the prediction based on the first data related to the first individual (See LePendu [0047] the system can consider trends in population data. As will be discussed next with respect to the Settimi reference, this includes “claim data” from other patients.); and
performing, by the device, one or more actions based on the prediction (See LePendu [0049] the results of the prediction model are provided to the hospital personnel, such as the intervention coordination team (i.e. providing the results meets the broadest reasonable interpretation of “performing one or more actions based on the prediction”).).
LePendu does not disclose:
generating, by the device and based on the modified first data, a first anonymized signature unique to the first individual;
identifying, by the device and based on generating the first anonymized signature, a second anonymized signature associated with second data relating to a second individual in a same demographics as the first individual, 
wherein the second data includes at least one of: 
second claim data related to a second claim for care, that is a same type as the first claim for care for the first individual, provided to the second individual, or second provider data related to the provider associated with the second claim for care, and 
wherein the device generates the second anonymized signature by:
generating, based on the modified second data, the second anonymized signature;
performing, by the device and based on identifying the second anonymized signature, a comparison of the first anonymized signature to the second anonymized signature; 
detecting, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature;
performing, by the device and based on generating the machine learning model, a gap analysis of patterns of care to be provided to the first individual and the second individual; 
generating, by the device and based on a result of the gap analysis, one or more recommendations for improving a quality of care provided to the first individual and the second individual.
Settimi teaches:
generating, by the device and based on the modified first data, a first anonymized signature unique to the first individual (See Settimi [0032] the data that is sent to the data warehouse is de-identified, which includes the patient data [0034] all patient data transmitted to the data warehouse has a unique identifier that ;
identifying, by the device and based on generating the first anonymized signature, a second anonymized signature associated with second data relating to a second individual in a same demographics as the first individual (See Settimi [0033] the patient cohorts are identified based on applicable historical information. For example, the patient can be matched to a cohort that includes all patients that suffered a particular disease and were treated with a particular medication. Therefore, because the patients in the warehouse database are anonymous, and because they are matched based on patient historical information, the system has some kind of identifier (or “signature”) for each patient in the cohort that is tied to a particular type of historical data.), 
wherein the second data includes at least one of: 
second claim data related to a second claim for care, that is a same type as the first claim for care for the first individual, provided to the second individual, or second provider data related to the provider associated with the second claim for care (See Settimi [0033] the system generates the patient cohorts (matches the patients to data already collected about other patients) for patients with a particular disease that were treated with a particular medication. This treatment with a particular medication meets the broadest reasonable interpretation of “second claim data to a second claim , 
wherein the device generates the second anonymized signature by:
generating, based on the modified second data, the second anonymized signature (See Settimi [0033] the patient cohorts are identified based on applicable historical information. For example, the patient can be matched to a cohort that includes all patients that suffered a particular disease and were treated with a particular medication. Therefore, because the patients in the warehouse database are anonymous, and because they are matched based on patient historical information, the system has some kind of identifier (or “signature”) for each patient in the cohort that is tied to a particular type of historical data.);
performing, by the device and based on identifying the second anonymized signature, a comparison of the first anonymized signature to the second anonymized signature (See Settimi [0024] Cohort reports are generated by queries that are executed against the data warehouse system to identify patient cohort groups. A patient cohort group is a type of patient population data. [0024] the system sends de-identified patient information from the Patient care sites (i.e. the individual physicians) to a data warehouse system where the patient data may be analyzed and compared with a wider range of patient data. Therefore, the patients de-identified information (i.e. a first anonymized signature) is compared to the de-; 
detecting, based on a result of the comparison, a match between at least a portion of the first anonymized signature and the second anonymized signature (See Settimi [0033] “An exemplary patient cohort report 212 includes all patients with a particular disease that were treated with a particular medication. Another exemplary patient cohort report 212 includes patients of a particular age and sex who have particular test results.” Therefore, a match is found between the anonymized identifiers of the patient and the anonymized identifiers of the patient’s in the cohort for a cohort report to be made.).
The system and method of Settimi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include matching anonymized patient data as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to comply with HIPAA regulations and match patients that fit certain criteria to warn about the possible side-effects and the likelihood of the side-effects occurring. (See Settimi [0009] and [0033]).
Bardi teaches:
performing, by the device and based on generating the machine learning model, a gap analysis of patterns of care to be provided to the first individual and the second individual (See Bardi [0067]-[0071] the system can apply data analysis to the ; 
generating, by the device and based on a result of the gap analysis, one or more recommendations for improving a quality of care provided to the first individual and the second individual (See Bardi [0077] the individualized treatment plans, created by the data analysis (i.e. gap analysis), include insights (i.e. “recommendations”) that can provide decision support to providers and professional caregivers, who can apply them in accordance with their professional knowledge and familiarity with the individual case.).
The system of Bardi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to collecting and analyzing patient information in order to recommend plans of action. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include a gap analysis as taught by Bardi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to provide further insight, derived from analytical engines, to aid caregivers in treating individual patients (See Bardi [0077]).

Regarding claim 2
detecting the first type of the first data comprises: detecting the first type of the first data based on a form of the first data or a file extension of the first data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data, with the “form” being unstructured text.),
wherein the form of the first data or the file extension of the first data indicates that the data is the image type or the text type (See LePendu [0037] the system prepares unstructured text for natural language processing. The “form” of the data being unstructured text, identifies it as “text type”.).

Regarding claim 3, LePendu in view of Settimi and Bardi discloses the method of claim 1 as discussed above. LePendu further discloses a method, comprising:
anonymizing, based on receiving the first data, the first data by replacing values of particular data elements of the data with anonymizing values (See LePendu [0035] the data must be de-identified under HIPAA regulations. [0039] the system includes a de-identification process).

Regarding claim 4, LePendu in view of Settimi and Bardi discloses the method of claim 1 as discussed above. LePendu does not further disclose a method, comprising: 
processing, based on the first data, information that identifies the first individual using an anonymization technique to form an anonymized identifier; and
generating the first anonymized signature based on the first data relating to the first individual and the anonymized identifier.
Settimi teaches:
processing, based on the first data, information that identifies the first individual using an anonymization technique to form an anonymized identifier (See Settimi [0035] the system includes a de-identification process. Patient data is extracted from an EMR and identifying information is removed, resulting in de-identified information.); and
generating the first anonymized signature based on the first data relating to the first individual and the anonymized identifier (See Settimi [0032] the data that is sent to the data warehouse is de-identified, which includes the patient data [0034] all patient data transmitted to the data warehouse has a unique identifier that anonymizes the patient. This unique identifier meets the broadest reasonable interpretation of a “first anonymized signature”.).
The system and method of Settimi is applicable to the disclosure of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include matching anonymized patient data as taught by Settimi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to comply with HIPAA regulations and match patients that fit certain criteria to warn about the possible side-effects and the likelihood of the side-effects occurring. (See Settimi [0009] and [0033]).

Regarding claim 5, LePendu in view of Settimi and Bardi discloses the method of claim 1 as discussed above. LePendu further discloses a method, comprising:
selecting the at least one of the image processing technique or the text processing technique based on the first type of the first data (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data and selects natural language processing to process that text data.),
wherein the image processing technique is selected for the image type, or the text processing technique is selected for the text type (See LePendu [0037] the natural language processing is a type of text processing, and is selected for the unstructured text.); and
wherein processing the first data comprises: processing, based on selecting the at least one of the image processing technique or the next processing technique, the first data using the at least one of the image processing technique or the text processing technique (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.).

Regarding claim 7
performing, based on identifying historical data, related to the first individual, and population data associated with the demographics of the first individual, an analysis of the first data in a context of the historical data and the population data (See LePendu [0045] the predictive model for congestive heart failure (i.e. the population) may take into account a set of variables. These variables include clinical and non-clinical history (i.e. historical data).),
wherein the analysis includes at least one of: a scenario analysis, a value analysis for the care, a combination of care analysis for the first individual, or a length of time analysis for care to be provided to the first individual (See LePendu [0045] the predictive model uses the selected population and historical data to produce risk scores and predict chance of readmission. The patients with the highest risks are automatically identified so that targeted intervention and care may be instituted (i.e. “analysis of a combination of care for the individual”).); and
populating a set of user interface elements of a user interface with information that identifies a result of the analysis (See LePendu [0049] the results of the predictive model are presented on a dashboard interface (i.e. user interface elements).).

Regarding claim 8, LePendu disclose a device, that performs substantially the same method as claim 1, with the addition of the following elements:
one or more memories (See LePendu [0033] the system can include one or more local memories.); and 
one or more processors coupled to the one or more memories (See LePendu [0034] the system may include one or more computing devices (and computing devices necessarily have processors).), to perform the method of claim 1.
Therefore, based on the same analysis as claim 1 above, claim 8 is rejected based on LePendu in view of Settimi and Bardi.

Regarding claim 9, LePendu in view of Settimi and Bardi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors, when performing the one or more actions, are to:
generate a report related to the prediction; and output, based on generating the report, information, associated with the report, for display (See LePendu [0049] the results of the prediction model (i.e. a report) are provided to the hospital personnel, such as the intervention coordination team.)

Regarding claim 10, LePendu in view of Settimi and Bardi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors, to perform the one or more actions, are to:
perform an analysis of the prediction generated using the machine learning model (See LePendu [0045] the predictive model for congestive heart failure may take into account a set of variables when analyzing the data.); and
cause the claim to be approved or denied based on a result of the analysis, or cause the value associated with the care to be adjusted based on the result of the analysis (See .

Regarding claim 11, LePendu in view of Settimi and Bardi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors, to perform the one or more actions, are to:
perform an analysis of the prediction (See LePendu [0045] the predictive model for congestive heart failure may take into account a set of variables when analyzing the data.); and
generate, based on the analysis, a recommendation related to the care or the value (See LePendu [0045] the predictive model uses the selected population and historical data to produce risk scores and predict chance of readmission. The patients with the highest risks are automatically identified so that targeted intervention and care may be instituted. When a patient is made the highest priority based on the result, the system is recommending a change to a patient’s “value of care,” under the broadest reasonable interpretation of that term.).

Regarding claim 12, LePendu in view of Settimi and Bardi discloses the device of claim 8 as discussed above. LePendu discloses a device, wherein the one or more processors are further to:
perform, based on identifying historical data, relating to the first individual, and population data associated with the demographics of the first individual, an analysis of the first data in a context of the historical data and the population data (See LePendu [0045] the predictive model for congestive heart failure (i.e. the population) may take into account a set of variables. These variables include clinical and non-clinical history (i.e. historical data).).

Regarding claim 15, LePendu discloses a non-transitory computer-readable medium storing instructions that performs substantially the same method as claim 1, with the addition of the following elements:
one or more instructions that, when executed by one or more processors of a device (See LePendu [0034] the system may include one or more computing devices (and computing devices necessarily have processors).), cause the one or more processors to perform the method of claim 1.
Therefore, based on the same analysis as claim 1 above, claim 15 is rejected based on LePendu in view of Settimi and Bardi.

Regarding claim 16, LePendu in view of Settimi and Bardi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory 
detect the first type of the first data based on a form of the first data or a file extension of the first data (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data, with the “form” being unstructured text.),
wherein the form of the first data or the file extension of the first data indicates that the data is an image type or a text type (See LePendu [0037] the system prepares unstructured text for natural language processing. The “form” of the data being unstructured text, identifies it as “text type”.).

Regarding claim 17, LePendu in view of Settimi and Bardi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
process, based on the first type of the first data, the data using at least one of: an image processing technique, or a text processing technique (See LePendu [0037] the system prepares unstructured text for natural language processing. Therefore, the system must be able to detect that it is a type of text data. The text processing technique is natural language processing, and it is selected based on the data being unstructured text data.).

Regarding claim 18, LePendu in view of Settimi and Bardi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
select the at least one of the image processing technique or the text processing technique based on the first type of the first data (See LePendu [0037] The system can detect if the text is unstructured, in order to prepare it for the natural language processing. Therefore, the system determines that the data is a type of text data and selects natural language processing to process that text data.),
wherein the image processing technique is selected for an image type, or the text processing technique is selected for a text type (See LePendu [0037] the natural language processing is a type of text processing, and is selected for the unstructured text.); and
wherein the one or more instructions, that cause the one or more processors to process the first data using the at least one of the image processing technique or the text processing technique, cause the one or more processors to:
process the first data using the at least one of the image processing technique or the text processing technique based on selecting the at least one of the image processing technique or the text processing technique (See LePendu [0037] the text processing technique is natural language processing, and it is selected based on the data being unstructured text data.).

Regarding claim 20, LePendu in view of Settimi and Bardi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, that cause the one or more processors to detect a type of the data, cause the one or more processors to:
the prediction is related to at least one of: a future care to be provided to the first individual, a value associated with the future care, or a likelihood that the first claim is a legitimate claim (See LePendu [0045] the prediction model can predict a probability of readmission (i.e. “future care to be provided to the individual”).).

	

Claim 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LePendu (U.S. 2017/0091391) in view of Settimi (U.S. 2007/0294112) and Bardi (U.S. 2016/0063210), and further in view of Cohen (U.S. 2018/0068083).
Regarding claim 6, LePendu in view of Settimi and Bardi discloses the method of claim 1 as discussed above. LePendu further discloses a method, comprising:
generating, based on the prediction and using the machine learning model, a score … (See LePendu [0045] the predictive model can generate risk scores as its result.),
and outputting, based on generating the score, information that identifies the prediction and the score (See LePendu [0049] the results of the predictive model are presented on a dashboard interface (i.e. user interface elements).).
LePendu does not disclose:
the score indicating a confidence level of the prediction;
Cohen teaches:
the score indicating a confidence level of the prediction (See Cohen [0246] this system includes a question-answer generation module that produces answers from the neural networked databases to questions related to a patient’s medical history [0259] each answer is generated along with a confidence (for example, a number between 0 and 1, or 1 and 10.);
The method of Cohen is applicable to the method of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include confidence levels as taught by Cohen. One of ordinary 

Regarding claim 19, LePendu in view of Settimi and Bardi discloses the non-transitory computer readable medium of claim 15 as discussed above. LePendu discloses non-transitory computer readable medium, wherein the one or more instructions, that cause the one or more processors to generate the prediction, further cause the one or more processors to:
generate, based on identifying historical data, relating to the first individual, and population data associated with the demographics of the first individual a score based on a result of processing the data using the machine learning model (See LePendu [0045] the predictive model can generate risk scores as its result.),
generate, based on generating the score, the prediction based on the score (See LePendu [0045] the prediction model can predict a probability of readmission (i.e. “prediction related to the care for the individual”).).
LePendu does not disclose:
wherein the score indicates a similarity between the first data and the historical data or between the first data and the population data;
Cohen teaches:
wherein the score indicates a similarity between the first data and the historical data or between the first data and the population data (See Cohen [0246] this system includes a question-answer generation module that produces answers from the ;
The product of Cohen is applicable to the product of LePendu as they both share characteristics and capabilities, namely, they are directed to analyzing patient data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include confidence levels as taught by Cohen. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to improve the accuracy and standardization of disease screening in those regions where it is common (See Cohen [0004]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LePendu (U.S. 2017/0091391) in view of Settimi (U.S. 2007/0294112) and Bardi (U.S. 2016/0063210), and further in view of Devries (U.S. 2017/0249445).
Regarding claim 21, LePendu in view of Settimi and Bardi discloses the method of claim 1 as discussed above. LePendu further discloses a method, wherein:
identifying historical data, relating to the first individual, and population data associated with the demographics of the first individual (See LePendu [0047] The predictive models are based on populations (e.g. patients admitted with congestive heart failure) and can be trained with updated results based on the historical or population data. Therefore the system identifies this information (historical and population data) associated with the individual.);
LePendu does not disclose:
training, based on a first set of data related to at least one of the historical data or the population data, the machine learning model; 
evaluating, based on training the machine learning model and based on a second set of data related to at least one of the historical data or the population data, an effectiveness of the training of the machine learning model; 
adjusting, based on evaluating the effectiveness, the training of the machine learning model; and 
evaluating, after adjusting the training of the machine learning model and based on a third set of data related to at least one of the historical data or the population data, the machine learning model.

training, based on a first set of data related to at least one of the historical data or the population data, the machine learning model (See Devries Fig. 15 and [0104] the data set is split into a training dataset and a validation dataset. The regression model (machine learning model) is fit to the training data set. In other words, the training data set (i.e. “first set of data”) is used to train the model.); 
evaluating, based on training the machine learning model and based on a second set of data related to at least one of the historical data or the population data, an effectiveness of the training of the machine learning model (See Devries Fig. 15 and [0104] the data set is split into a training dataset and a validation dataset. The regression model is applied to the validation dataset to calculate a validation error. In other words, the model is evaluated using the validation training set (i.e. “second set of data”).); 
adjusting, based on evaluating the effectiveness, the training of the machine learning model (See Devries Fig. 15 and [0104] if the resulting validation error is not satisfactory, “adjustments can be made to the processing chain.”); and 
evaluating, after adjusting the machine learning model and based on a third set of data related to at least one of the historical data or the population data, the machine learning model (See Devries Fig. 15 and [0109] a test data set could be selected from the data, apart from the training dataset and the validation dataset, “in order to get an unbiased (or minimally biased) estimate of the true prediction .
The method of Devries is applicable to the method of LePendu as they both share characteristics and capabilities, namely, they are directed to using machine learning to make predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include training and evaluating steps as taught by Devries. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to minimize prediction error (See Devries [0104] and [0109]).

Regarding claim 22, LePendu in view of Settimi and Bardi discloses the method of claim 1 as discussed above. LePendu further discloses a method, wherein:
identifying historical data, relating to the first individual, and population data associated with the demographics of the first individual (See LePendu [0047] The predictive models are based on populations (e.g. patients admitted with congestive heart failure) and can be trained with updated results based on the historical or population data. Therefore the system identifies this information (historical and population data) associated with the individual.);
LePendu does not disclose:
training, using at least a third portion of at least one the identified historical data or the population data, the machine learning model based on a multi-layer artificial neural network processing technique.

training, using at least a third portion of at least one the identified historical data or the population data (See Devries Fig. 15, [0104], and [0109] the system can train the model using different various different datasets (e.g. training dataset, validation dataset, and testing dataset all from the same initial set of data).), the machine learning model based on a multi-layer artificial neural network processing technique (See Devries [0122] the system can use feed-forward neural networks with one or more hidden layers. Therefore, the system can be based on multi-layer artificial neural network processing technique.).
The method of Devries is applicable to the method of LePendu as they both share characteristics and capabilities, namely, they are directed to using machine learning to make predictions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LePendu to include the use of multi-layered artificial intelligence as taught by Devries. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify LePendu in order to reduce overfitting and improve prediction accuracy (See Devries [0122]).


Response to Arguments
Applicant’s arguments, see Applicant’s Remarks page 17, filed 30 August 2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Bardi reference (as well as the previously cited references).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619